UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:September 30, 2013 Date of reporting period:September 30, 2013 Item 1. Reports to Stockholders. Alpha Defensive Growth Fund Class I ACDEX Alpha Opportunistic Growth Fund Class I ACOPX ANNUAL REPORT September 30, 2013 To the shareholders of the Alpha Defensive Growth Fund: Thank you for your support of the Alpha Capital Funds. Alpha Capital has been managing daily-liquid alternative fund-of-funds investment strategies for nearly five years in separate account structures and nearly three years in a mutual fund format. After launching the Alpha Defensive Growth Fund with $5 million of seed capital on January 31, 2011, we are pleased to report that the mutual fund currently has net assets of $28.1 million as of September 30, 2013. The Fund’s investment objective is to achieve capital preservation. In pursuing its objective, the Fund looks to emphasize absolute (positive) returns and low volatility across all market cycles. Performance The Fund posted a loss of -1.07% net of fees for the fiscal year from October 1, 2012 to September 30, 2013. This performance trailed the HFRI Fund of Funds Composite benchmark, which returned 6.44% over the period, but exceeded the Barclays Capital U.S. Aggregate Bond Index return of -1.68%. Although we were disappointed with our performance relative to the HFRI Fund of Funds benchmark over the 12-month period, we are pleased that we have outperformed the index since inception of the Fund. Many hedge funds had a very strong year, buoyed by rising equity markets. The defensive nature of the strategy was detrimental to relative performance during the period, as the Fund does not have significant exposure to equity markets. However, we are pleased with our positive absolute performance, and the Fund performance has exceeded the Barclays Capital U.S. Aggregate Bond Index for the fiscal year ending September 30, 2013. Please see the table below for results compared to broad market indices: Average Annual Total Returns as of 9/30/13 Annualized Returns Inception (1/31/11) to 6 Months YTD 1 Year 9/30/2013 Alpha Defensive Growth Fund (ACDEX) -2.83% -1.87% -1.07% 1.74% Barclays Capital U.S. Aggregate Bond Index -1.77% -1.89% -1.68% 3.69% HFRI Fund of Funds Composite Index 1.67% 5.05% 6.44% 1.35% Gross Expense Ratio 3.76%, Net Expense Ratio 2.77%.The Advisor has contractually agreed to waive fees through January 27, 2014. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. 3 Portfolio Changes and Performance Attribution During the fiscal year, we made several changes to our underlying fund managers, although the risk profile of the Fund remained fairly constant for the period. We terminated the Arbitrage Fund in order to reduce our exposure to arbitrage strategies, and we added the DWS RREEF Global Infrastructure Fund to provide the potential for a lower-volatility source of equity beta to the Fund. We also reduced our interest rate exposure by terminating the PIMCO Real Return Fund, Payden Emerging Markets Bond, TCW Emerging Markets Income Fund, and RiverNorth/DoubleLine Strategic Income Fund. The PIMCO Real Return Fund had been in place as an indirect hedge, but we no longer found it effective as a portfolio hedge due to the duration risk in Treasury Inflation-Protected Securities (“TIPS”) securities. The RiverNorth/DoubleLine Strategic Income Fund maintains a longer duration than we are comfortable with holding at this time, and we believe that much of the alpha has already been extracted in the mortgage-backed security (“MBS”) space. We had replaced the Payden Emerging Markets Bond Fund with the TCW Emerging Markets Income Fund early in 2013, but we ultimately chose to eliminate our dedicated exposure to emerging markets debt as the asset class displayed signs of weakness. We instead chose to add the Scout Unconstrained Bond Fund, which has a broad mandate that should enable it to add value in what we believe will be the unattractive fixed income markets ahead. Lastly, we replaced the Templeton Global Bond Fund with the Templeton Global Total Return Fund. Both are managed by Dr. Michael Hasenstab, but the Global Total Return Fund allows a greater percentage of the fund to be invested in corporate bonds.Given the loose monetary policy being employed by governments across the globe, we are comfortable allowing Dr. Hasenstab to diversify away from sovereigns into corporate securities as opportunities warrant. There were two further new additions to the portfolio during the period: the John Hancock Global Absolute Return Strategies Fund (subadvised by Standard Life Investments (Corporate Funds) Limited) and the John Hancock Currency Strategies Fund (subadvised by First Quadrant, L.P.). The John Hancock Global Absolute Return Strategies Fund is a global macro strategy subadvised by Standard Life Investments, a British subsidiary of insurance firm, Standard Life, which uses the strategy to manage their pension plan. Therefore, it is designed with a very structured risk and return strategy which we believe fits well with our objectives in Defensive Growth. We also added the John Hancock Currency Strategies Fund, which is a quantitative currency fund subadvised by First Quadrant. This fund functions as an indirect hedge for our portfolio positions to replace the PIMCO Real Return hedge; the strategy invests in three-month forward contracts in diversified global currencies. We expect this fund to exhibit low correlation with traditional risk factors such as duration risk and equity beta. 4 The underlying strategies that added most to performance for the period were funds with equity beta, such as Westwood Income Opportunity Fund and DWS RREEF Global Infrastructure Fund. Our nontraditional bond managers such as Osterweis Strategic Income and Driehaus Active Income Fund also added value. Gold was the primary detractor from returns, although it is important to note that gold functions as an indirect hedge against many of the positions in our portfolio; we are not tactical investors in the metal. Despite the recent softness in the market, and historically, gold has performed well over time as a hedge against our positions and we maintain an allocation to the metal. Additionally, some of our terminated managers, such as the RiverNorth/DoubleLine Strategic Income Fund and the PIMCO Real Return Fund, were absolute detractors. Capital Markets Review Over the fiscal year period ending September 30, 2013, macroeconomic events and weakness in the bond market couldn’t derail the equity markets’ continued rise. There were several news items about US monetary and fiscal policy during the year, including a last minute budget deal at the end of 2012 that pushed the fight back to the fourth quarter of 2013. There was also continuing scrutiny of the US Federal Reserve (“the Fed”) and its Quantitative Easing (“QE”) policy. The Fed made statements several times during the period reaffirming their commitment to keep interest rates low until the economy improves, and the stock market responded positively. The S&P 500® Index rose 19.34%, which was not enough to keep pace with the Russell 2000® Index, which was up 28.22%. The Eurozone saw its share of problems, including an unconventional bailout of Cyprus that included a tax on personal deposits in the country’s banking system. However, the region emerged from recession in the third quarter of 2013 and developed international markets ultimately outperformed the US (up 23.77%, as measured by the MSCI EAFE Index). Emerging markets were the exception to the strong performance in equities, as the MSCI Emerging Markets Index was only up 0.98%. Meanwhile, the bond market saw mixed results as interest rates fluctuated. The Barclays US Aggregate Index posted negative results for the fiscal year, with a return of -1.07% and emerging markets debt performed even worse, with a -4.04% return for the JPM EMBI Global Diversified Index. However, high yield securities fared better as the Merrill Lynch High Yield Master II Index posted a gain of 7.09%. Outlook Looking to the future, there are several U.S. macro events ahead with the potential to roil markets, including the eventual tapering of the Fed’s QE program and another U.S. budget negotiation scheduled for January. Loose monetary policy is still being pursued all over the globe, and the stage is set for sustained rising interest rates at some point. Meanwhile, the equity bull market continued to gather steam and data shows that investor money has been flowing from bond to equity mutual funds. 5 While equities look fairly valued by some measures, including forward 12-month earnings, many of our underlying managers view equities as the best house in a bad neighborhood. Alpha Capital believes that a defensive posture continues to be appropriate – a sentiment which is echoed by many of our underlying managers, who are building cash reserves. Our firm’s philosophy is that a portfolio with diversified asset classes and strategies should protect investors from downturns while offering the potential for capital appreciation in many different market environments. The Fund is specifically designed to provide investors with exposure to numerous asset classes and investment strategies, with the expectation that some managers should perform well at any given time in an effort to help others who are not. Although a portfolio of 60% equities and 40% bonds has worked well over the past decade, we firmly believe that this is unsustainable and that diversifying away from these two pillars is crucial. The Fund offers diversifiers from core fixed income such as unconstrained bond strategies with negative duration and long-short credit strategies as well as arbitrage and market neutral strategies. We have been pleased with our performance over the past fiscal year and remain committed to our philosophy and the Fund. Thank you for your continued confidence in Alpha Capital Funds Management. Regards, Bradley H. Alford, CFA Chief Investment Officer Opinions expressed are subject to change at any time, are not guaranteed should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds. The Funds will bear its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds. Small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for emerging markets. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in asset backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. The underlying funds may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended. Because the funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary 6 trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. Investments in closed-end funds may trade infrequently, with small volume, which may make it difficult to buy and sell shares and the value of funds may be discounted to the value of the underlying securities. The underlying funds may concentrate assets in fewer individual holdings and the volatility of these funds may be higher than more diversified funds. Investments in commodities-related businesses may be more volatile than investments in more traditional businesses based on demand and other factors. The underlying funds may invest in derivatives which involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks. These risks, in certain cases, may be greater than the risks presented by more traditional investments. Diversification does not assure a profit or protect against a loss in a declining market. References to other mutual funds should not to be interpreted as an offer of these securities.Quasar Distributors LLC is also the distributor for the Osterweis Strategic Income Fund. Alpha: Alpha measures risk-adjusted performance, factoring in the risk due to the specific security, rather than the overall market. A positive alpha of 1.0 means the fund has outperformed its benchmark index by 1%, adjusted for the risk taken (as measured by beta). Correspondingly, a similar negative alpha would indicate an underperformance of 1%, adjusted for risk. Beta: Beta is a quantitative measure of the volatility of a given stock, mutual fund or portfolio, relative to the overall market, usually the S&P 500. A beta of 1 indicates that the security’s price will move with the market. A beta of less than 1 means that the security’s price will be less volatile than the market. A beta of greater than 1 indicates that the security’s price will be more volatile than the market. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Correlation is a statistical measure of how two securities move in relation to each other. The Barclays Capital U.S. Aggregate Bond Index is a broad based-benchmark that measures the investment grade, U.S. dollar-denominated, fixed rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-throughs), ABS and CMBS. The U.S. Aggregate Index was created in 1986, with index history backfilled to January 1, 1976. The HFRI Fund of Funds Composite Index is an equal-weighted index that includes both domestic and offshore fund of funds. Funds included in the index invest with multiple managers through funds or managed accounts. The fund of funds manager has discretion in choosing which strategies to invest in for the portfolio. A manager may allocate funds to numerous managers within a single strategy, or with numerous managers in multiple strategies. The S&P 500® Index is a capitalization-weighted index of the prices of 500 large-cap common stocks actively traded in the United States. The stocks included in the S&P 500 are those of large publicly held companies that trade on either of the two largest American stock market exchanges; the New York Stock Exchange and the NASDAQ. The Russell 2000® Index is a subset of the Russell 3000® Index and is a capitalization-weighted index of the 2000 smallest securities in the Russell 3000® Index, based on a combination of their market cap and current index membership. The Morgan Stanley Capital International Europe, Australia, Far East Index (MSCI EAFE) is a capitalization weighted benchmark of foreign common stocks. The index is an aggregate of 22 individual country indices that collectively represent many of the major developed world markets. 7 The Morgan Stanley Capital Emerging Markets Index is a capitalization weighted benchmark of foreign common stocks. The index is an aggregate of 21 individual country indices that collectively represent many of the major emerging markets countries. The JP Morgan EMBI Global Diversified (EMBI Global Diversified) tracks total returns for U.S. dollar-denominated debt instruments issued by emerging markets sovereign and quasi-sovereign entities: Brady bonds, loans, and Eurobond, butlimits the weights of those index countries with larger debt stocks by only including specified portions of these countries’ eligible current face amounts outstanding. The Merrill Lynch High Yield Master II Index tracks the performance of below investment grade U.S. dollar-denominated corporate bonds publicly issued in the U.S. domestic market. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the Schedule of Investments for a complete list of holdings. Investment performance reflects fee waivers and in the absence of these waivers, returns would be lower. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor. 8 To the shareholders of the Alpha Opportunistic Growth Fund: Thank you for your support of the Alpha Capital Funds. Alpha Capital has been managing daily-liquid alternative fund-of-funds investment strategies for nearly five years in separate account structures and nearly three years in a mutual fund format. After launching the Alpha Opportunistic Growth Fund with $5 million of seed capital on January 31, 2011, we are pleased to report that the mutual fund currently has net assets of $45.0 million as of September 30, 2013. The objective of the Fund is to achieve long-term capital appreciation. In pursuing its objective, the Fund looks to emphasize risk-adjusted returns and lower volatility when compared to broad-based equity market indices. Performance The Fund posted a gain of 4.55% net of fees for the fiscal year from October 1, 2012 to September 30, 2013. This performance lagged the HFRI Fund of Funds Composite benchmark, which returned 6.44% over the period, and the S&P 500® Index, which returned 19.34%. Despite trailing the HFRI Fund of Funds Composite Index over the year, we remain ahead of the benchmark since inception of the Fund and have been very pleased with performance. In rising equity markets such as this, we expect to trail the S&P 500® Index due to the hedged nature of our strategy but we are pleased with the amount of upside return we captured over the period. Please see the table below for results compared to broad market indices: Average Annual Total Returns as of 9/30/13 Annualized Returns Inception (1/31/11) to 6 Months YTD 1 Year 9/30/2013 Alpha Opportunistic Growth Fund (ACOPX) 0.29% 3.34% 4.55% 1.90% S&P 500® Index 8.31% 19.79% 19.34% 13.05% HFRI Fund of Funds Composite Index 1.67% 5.05% 6.44% 1.35% Gross Expense Ratio 3.85%, Net Expense Ratio 2.71%.The Advisor has contractually agreed to waive fees through January 27, 2014. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. 9 Portfolio Changes and Performance Attribution During the twelve-month period from October 1, 2012 to September 30, 2013, we made several underlying fund changes. We terminated the AQR Risk Parity Fund during the third quarter of 2013. While risk parity is conceptually a compelling strategy, it has not been performing in line with our expectations in the current market environment. Additionally, we eliminated our position in the PIMCO Real Return Asset Fund, which functioned as an indirect hedge for the portfolio. While the longer duration of the Treasury Inflation Protected Securities (TIPS) portfolio led to strong performance in 2012, we believe that the risks inherent in holding longer dated Treasury securities outweigh the benefits of the hedge position, especially as we also have gold and short equity as hedges for the Fund. We also removed the Stone Harbor Emerging Markets Debt Fund and added the Third Avenue Focused Credit Fund as a replacement. Although we continue to think highly of Stone Harbor, the Third Avenue Fund offered a distinct opportunity to invest in distressed debt in a registered mutual fund. This type of strategy is typically restricted to hedge funds due to its investment in illiquid securities, but Third Avenue has been able to find compelling opportunities in the more liquid segments of the market. We also made several changes to our underlying equity managers. Yacktman was sold to Affiliated Managers Group in mid-2012, and we had concerns that their focus would shift from asset management to asset gathering as a result. We identified a compelling investment opportunity in the Hotchkis & Wiley Value Opportunities Fund and chose to replace the Yacktman Focused Fund with this fund. Additionally, we diversified our international equity exposure with the addition of the Grandeur Peak Global Opportunities Fund, a small cap fund with a focus on international holdings, and the Wasatch Frontier Emerging Small Countries Fund, which focuses on frontier markets such as Nigeria and Sri Lanka. Our underlying managers performed very well over the 12-month period, although our overall defensive positioning impacted our performance relative to the HFRI Fund of Funds Index. Many of our top performers, unsurprisingly, were equity focused funds; in particular, the Grandeur Peak Global Opportunities Fund, Weitz Partners III Opportunity Fund, and Hotchkis & Wiley Value Opportunities Fund added value. Additionally, our frontier equity manager, the Wasatch Frontier Emerging Small Countries Fund, was a positive contributor to returns. As expected with the S&P 500® Index up 19.34% for the period, our position in PIMCO StocksPLUS AR Short Strategy, which we employ as a hedge against market declines, was the top detractor. Additionally, our position in gold had a negative impact on the Fund. It is important to note that gold functions as an indirect hedge against many of the positions in our portfolio; we are not tactical investors in the metal. Despite the recent softness in the market, gold has performed well over time as a hedge against our positions and we maintain an allocation to the metal. 10 Capital Markets Review Over the fiscal year period ending September 30, 2013, macroeconomic events and weakness in the bond market couldn’t derail the equity markets’ continued rise. There were several news items about US monetary and fiscal policy during the year, including a last minute budget deal at the end of 2012 that pushed the fight back to the fourth quarter of 2013. There was also continuing scrutiny of the US Federal Reserve (“the Fed”) and its Quantitative Easing (“QE”) policy. The Fed made statements several times during the period reaffirming their commitment to keep interest rates low until the economy improves, and the stock market responded positively. The S&P 500® Index rose 19.34%, which was not enough to keep pace with the Russell 2000® Index, which was up 28.22%. The Eurozone saw its share of problems, including an unconventional bailout of Cyprus that included a tax on personal deposits in the country’s banking system. However, the region emerged from recession in the third quarter of 2013 and developed international markets ultimately outperformed the US (up 23.77%, as measured by the MSCI EAFE Index). Emerging markets were the exception to the strong performance in equities, as the MSCI Emerging Markets Index was only up 0.98%. Meanwhile, the bond market saw mixed results as interest rates fluctuated. The Barclays US Aggregate Index posted negative results for the fiscal year, with a return of -1.07% and emerging markets debt performed even worse, with a -4.04% return for the JPM EMBI Global Diversified Index. However, high yield securities fared better as the Merrill Lynch High Yield Master II Index posted a gain of 7.09%. Outlook Looking to the future, there are several U.S. macro events ahead with the potential to roil markets, including the eventual tapering of the Fed’s QE program and another U.S. budget negotiation scheduled for January. Loose monetary policy is still being pursued all over the globe, and the stage is set for sustained rising interest rates at some point. Meanwhile, the equity bull market continued to gather steam and data shows that investor money has been flowing from bond to equity mutual funds. While equities look fairly valued by some measures, including forward 12-month earnings, many of our underlying managers view equities as the best house in a bad neighborhood. Alpha Capital believes that a defensive posture continues to be appropriate – a sentiment which is echoed by many of our underlying managers, who are building cash reserves. Our firm’s philosophy is that a portfolio with diversified asset classes and strategies should protect investors from downturns while offering the potential for capital appreciation in many different market environments. The Fund is specifically designed to provide investors with exposure to numerous asset classes and investment strategies, with the expectation that some managers should perform well at any given time in an effort to help offset others who are not. Although a portfolio 11 of 60% equities and 40% bonds has worked well over the past decade, we firmly believe that this is unsustainable and that diversifying away from these two pillars is crucial. Currently, the Fund contains diversifiers such as MLPs and distressed debt in addition to long-only and long-short equity strategies. We have been pleased with our performance over the past fiscal year and remain committed to the strategy of the Fund. Thank you for your continued confidence in Alpha Capital Funds Management. Regards, Bradley H. Alford, CFA Chief Investment Officer Opinions expressed are subject to change at any time, are not guaranteed should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds. The Funds will bear its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds. Small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for emerging markets. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. The underlying funds may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended. Because the funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. Investments in closed-end funds may trade infrequently, with small volume, which may make it difficult to buy and sell shares and the value of funds may be discounted to the value of the underlying securities. The underlying funds may concentrate assets in fewer individual holdings and the volatility of these funds may be higher than more diversified funds. Investments in commodities-related businesses may be more volatile than investments in more traditional businesses based on demand and other factors. The underlying funds may invest in derivatives which involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks. These risks, in certain cases, may be greater than the risks presented by more traditional investments. Diversification does not assure a profit or protect against a loss in a declining market. References to other mutual funds should not to be interpreted as an offer of these securities. Quasar Distributors LLC is also the distributor for the Hotchkis & Wiley Value Opportunities Fund. Alpha: Alpha measures risk-adjusted performance, factoring in the risk due to the specific security, rather than the overall market. A positive alpha of 1.0 means the fund has outperformed its benchmark index by 12 1%, adjusted for the risk taken (as measured by beta). Correspondingly, a similar negative alpha would indicate an underperformance of 1%, adjusted for risk. Beta: Beta is a quantitative measure of the volatility of a given stock, mutual fund or portfolio, relative to the overall market, usually the S&P 500. A beta of 1 indicates that the security’s price will move with the market. A beta of less than 1 means that the security’s price will be less volatile than the market. A beta of greater than 1 indicates that the security’s price will be more volatile than the market. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. The Barclays Aggregate Bond Index is a broad based-benchmark that measures the investment grade, U.S. dollar-denominated, fixed rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-throughs), ABS and CMBS. The U.S. Aggregate Index was created in 1986, with index history backfilled to January 1, 1976. The HFRI Fund of Funds Composite Index is an equal-weighted index that includes both domestic and offshore fund of funds. Funds included in the index invest with multiple managers through funds or managed accounts. The fund of funds manager has discretion in choosing which strategies to invest in for the portfolio. A manager may allocate funds to numerous managers within a single strategy, or with numerous managers in multiple strategies. The S&P 500® Index is a capitalization-weighted index of the prices of 500 large-cap common stocks actively traded in the United States. The stocks included in the S&P 500 are those of large publicly held companies that trade on either of the two largest American stock market exchanges; the New York Stock Exchange and the NASDAQ. The Morgan Stanley Capital International Europe, Australia, Far East Index (MSCI EAFE) is a capitalization weighted benchmark of foreign common stocks. The index is an aggregate of 22 individual country indices that collectively represent many of the major developed world markets. The Morgan Stanley Capital Emerging Markets Index is a capitalization weighted benchmark of foreign common stocks. The index is an aggregate of 21 individual country indices that collectively represent many of the major emerging markets countries. The Russell 2000® Index is a subset of the Russell 3000® Index and is a capitalization-weighted index of the 2000 smallest securities in the Russell 3000® Index, based on a combination of their market cap and current index membership. The JP Morgan EMBI Global Diversified tracks total returns for the U.S. dollar-denominated debt instruments issued by emerging markets sovereign and quasi-sovereign entities: Brady bonds, loans, and Eurobond, but limits the weights of those index countries with larger debt stocks by only including specific portions of these countries’ eligible current face amounts outstanding. The Merrill Lynch High Yield Master II Index tracks the performance of below investment grade U.S. dollar denominated corporate bonds publicly issued in the U.S. domestic market. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the Schedule of Investments for a complete list of holdings. Investment performance reflects fee waivers and in the absence of these waivers, returns would be lower. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor. 13 Alpha Capital Funds EXPENSE EXAMPLE at September 30, 2013 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/13 – 9/30/13). Actual Expenses The first set of lines of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement for the Alpha Defensive Growth Fund and the Alpha Opportunistic Growth Fund. Although the Funds charge no sales load or transaction fees, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. To the extent the Funds invest in shares of other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the tables below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), 14 Alpha Capital Funds EXPENSE EXAMPLE at September 30, 2013 (Unaudited), Continued redemption fees, or exchange fees. Therefore, the second set of lines of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 4/1/13 9/30/13 (4/1/13 - 9/30/13) Actual Defensive Growth Fund $ 971.70 Opportunistic Growth Fund Hypothetical (5% return before expenses) Defensive Growth Fund Opportunistic Growth Fund * Expenses are equal to an annualized expense ratio of 1.25% for both funds, multiplied by the average account value over the period, multiplied by 183 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 15 Alpha Defensive Growth Fund Comparison of the change in value of a $10,000 investment in the Alpha Defensive Growth Fund – Class I Shares vs the Barclays Capital U.S. Aggregate Bond Index and the HFRI Hedge Fund of Funds Composite Index Since Average Annual Total Return: 1 Year Inception1 Alpha Defensive Growth Fund – Class I -1.07% 1.74% Barclays Capital U.S. Aggregate Bond Index -1.68% 3.69% HFRI Hedge Fund of Funds Composite Index 6.44% 1.35% Total Annual Fund Operating Expenses: Class I Shares – 3.76% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The Barclays Capital U.S. Aggregate Bond Index is a broad-based index that measures the investment-grade, U.S. dollar-denominated taxable fixed income market and includes Treasury, agency, corporate, mortgage backed, asset backed and commercial mortgage backed securities. The Hedge Fund Research, Inc. (“HFRI”) Hedge Fund of Funds Composite Index is a benchmark designed to reflect hedge fund of funds industry performance by constructing equally weighted composites of over 650 constituent funds, as reported by the hedge fund managers listed within the HFR Database.The HFRI Monthly Indices are updated three times a month. The current month and the prior three months are left as estimates and are subject to change.All performance prior to that is locked and is no longer subject to change. 1 The Fund commenced operations on January 31, 2011. 16 Alpha Opportunistic Growth Fund Comparison of the change in value of a $10,000 investment in the Alpha Opportunistic Growth Fund – Class I Shares vs the S&P 500® Index and the HFRI Hedge Fund of Funds Composite Index Since Average Annual Total Return: 1 Year Inception1 Alpha Opportunistic Growth Fund – Class I 4.55% 1.90% S&P 500® Index 19.34% 13.05% HFRI Hedge Fund of Funds Composite Index 6.44% 1.35% Total Annual Fund Operating Expenses: Class I Shares – 3.85% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The S&P 500® Index is a capitalization-weighted unmanaged index of 500 widely traded stocks, created by Standard & Poor’s, and considered to represent the performance of the U.S. stock market in general. The Hedge Fund Research, Inc. (“HFRI”) Hedge Fund of Funds Composite Index is a benchmark designed to reflect hedge fund of funds industry performance by constructing equally weighted composites of over 650 constituent funds, as reported by the hedge fund managers listed within the HFR Database.The HFRI Monthly Indices are updated three times a month. The current month and the prior three months are left as estimates and are subject to change.All performance prior to that is locked and is no longer subject to change. 1 Fund commenced operations on January 31, 2011. 17 Alpha Capital Funds ALLOCATION OF PORTFOLIO ASSETS – at September 30, 2013 (Unaudited) Defensive Growth Fund Opportunistic Growth Fund Percentages represent market value as a percentage of total investments. 18 Alpha Defensive Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2013 Shares Value ALTERNATIVE FUNDS – 74.43% AQR Diversified Arbitrage Fund – Institutional Class $ BlackRock Emerging Markets Long/Short Equity Fund – Institutional Class* Driehaus Active Income Fund DWS RREEF Global Infrastructure Fund – Institutional Class John Hancock Funds II – Currency Strategies Fund – Institutional Class* John Hancock Funds II – Global Absolute Return Strategies Fund – Institutional Class Osterweis Strategic Income Fund – Institutional Class Scout Unconstrained Bond Fund TFS Market Neutral Fund* TOTAL ALTERNATIVE FUNDS (Cost $20,888,819) EQUITY FUNDS – 11.84% Westwood Income Opportunity Fund – Institutional Class TOTAL EQUITY FUNDS (Cost $3,123,160) EXCHANGE-TRADED FUNDS – 4.58% iShares Gold Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $1,290,009) FIXED INCOME FUNDS – 9.00% Templeton Global Total Return Fund – Advisor Class TOTAL FIXED INCOME FUNDS (Cost $2,574,120) MONEY MARKET FUNDS – 0.68% Invesco STIT Liquid Assets Portfolio – Institutional Class, 0.07%+ TOTAL MONEY MARKET FUNDS (Cost $191,073) Total Investments (Cost $28,067,181) – 100.53% Liabilities in Excess of Other Assets – (0.53)% ) NET ASSETS – 100.00% $ * Non-income producing security. + Rate shown is the 7-day annualized yield as of September 30, 2013. The accompanying notes are an integral part of these financial statements. 19 Alpha Opportunistic Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2013 Shares Value ALTERNATIVE FUNDS – 80.15% FAMCO MLP & Energy Income Fund – Institutional Class $ Hotchkis and Wiley Value Opportunities Fund – Institutional Class^ IVA Worldwide Fund – Institutional Class PIMCO Stockplus AR Short Strategy Fund – Institutional Class Rivernorth Core Opportunity Fund Robeco Boston Partners Long/Short Equity Fund – Institutional Class* Third Avenue Focused Credit Fund – Institutional Class Wasatch Frontier Emerging Small Countries Fund – Institutional Class The Weitz Funds – Partners III Opportunity Fund* TOTAL ALTERNATIVE FUNDS (Cost $34,529,163) EQUITY FUNDS – 15.20% Aston/River Road Independent Value Fund – Institutional Class* Grandeur Peak Global Opportunities Fund – Institutional Class Wasatch Emerging Markets Small Cap Fund TOTAL EQUITY FUNDS (Cost $6,094,552) EXCHANGE-TRADED FUNDS – 4.29% iShares Gold Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $1,947,009) MONEY MARKET FUNDS – 0.72% Invesco STIT Liquid Assets Portfolio – Institutional Class, 0.07%+ TOTAL MONEY MARKET FUNDS (Cost $324,087) Total Investments (Cost $42,894,811) – 100.36% Liabilities in Excess of Other Assets – (0.36)% ) NET ASSETS – 100.00% $ * Non-income producing security. + Rate shown is the 7-day annualized yield as of September 30, 2013. ^ A portion of this security is considered illiquid. The fair value of the illiquid portion totals $876,707, which represents 1.95% of total net assets. The accompanying notes are an integral part of these financial statements. 20 Alpha Capital Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2013 Alpha Defensive Alpha Opportunistic Growth Fund Growth Fund ASSETS Investments, at value (cost $28,067,181 and $42,894,811, respectively) $ $ Cash 3 — Receivables: Securities sold — Fund shares issued Dividends and interest 23 29 Prepaid expenses Total assets LIABILITIES Payables: Securities purchased Due to advisor Fund shares redeemed — Administration and fund accounting fees Audit fees Transfer agent fees and expenses Custody fees Legal fees Pricing fees Shareholder reporting Chief Compliance Officer fee Accrued other expenses 77 Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 21 Alpha Capital Funds STATEMENTS OF OPERATIONS For the Year Ended September 30, 2013 Alpha Defensive Alpha Opportunistic Growth Fund Growth Fund INVESTMENT INCOME Income Dividends $ $ Interest Total income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Legal fees Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Trustee fees Reports to shareholders Miscellaneous Insurance expense Pricing fees (Note 4) Total expenses Less: advisory fee waiver and expense reimbursement and recoupment (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized loss on investments ) ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments ) Net realized and unrealized gain/(loss) on investments ) Net increase/(decrease) in net assets resulting from operations $ ) $ The accompanying notes are an integral part of these financial statements. 22 Alpha Defensive Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended September 30, 2013 September 30, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments ) ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income of $ $ (a)A summary of share transactions is as follows: Year Ended Year Ended September 30, 2013 September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 23 Alpha Opportunistic Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended September 30, 2013 September 30, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments ) ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income of $ $ (a)A summary of share transactions is as follows: Year Ended Year Ended September 30, 2013 September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 24 Alpha Defensive Growth Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the period January 31, 2011* Year Ended Year Ended through September 30, 2013 September 30, 2012 September 30, 2011 Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income(3) Net realized and unrealized gain/(loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) ) — Total distributions ) ) — Net asset value, end of period $ $ $ Total return -1.07
